UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-6755


KELVIN J. MILES,

                Petitioner - Appellant,

          v.

STATE OF MARYLAND; DISTRICT OF COLUMBIA,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cv-00143-AW)


Submitted:   August 18, 2010            Decided:   September 15, 2010


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kelvin J. Miles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kelvin J. Miles seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate        of     appealability.           See    28     U.S.C.

§ 2253(c)(1) (2006).           A certificate of appealability will not

issue     absent     “a    substantial         showing     of     the   denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.   Cockrell,     537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,
529 U.S. at 484-85.           We have independently reviewed the record

and    conclude    that     Miles    has      not   made   the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3